859 So. 2d 524 (2003)
William Stewart STEELE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-1218.
District Court of Appeal of Florida, Fifth District.
October 3, 2003.
Rehearing Denied November 19, 2003.
William Stewart Steele, Clermont, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
William Stewart Steele appeals from an order denying his tenth challenge to his 1991 conviction for first degree murder and his life sentence. We find his petition for habeas corpus that was denied by the trial court to be successive, and that "enough is enough." Steele was convicted of first degree murder and received a life sentence in 1991. He appealed and this court affirmed his conviction and sentence in Steele v. State, 609 So. 2d 50 (Fla. 5th DCA 1992). Steele then began attacking his conviction and sentence collaterally.[1]
We concluded that Steele's current appeal was without merit and issued a show cause order pursuant to State v. Spencer, 751 So. 2d 47 (Fla.1999) (holding that court can restrict future pro se pleadings if it first provides a pro se litigant notice and an opportunity to respond). We find no merit in Steele's response and hold that his successive petitions constitute an abuse of the judicial system. See, e.g., Harvey v. State, 836 So. 2d 1102 (Fla. 5th DCA 2003); Davis v. State, 705 So. 2d 133 (Fla. 5th DCA 1998); Isley v. State, 652 So. 2d 409, 410-11 (Fla. 5th DCA 1995). Therefore, in accordance with the Criminal Appeal Reform Act of 1996, and in order to conserve judicial resources, we prohibit Steele from filing any additional pro se appeals, pleadings, motions and petitions relating to his conviction and sentence in his case and affirmed by this court in Steele v. State, 609 So. 2d 50 (Fla. 5th DCA 1992). Any further pleadings filed in this court relating to his judgment and sentence must be reviewed and signed by an attorney, licensed to practice law in this state. The clerk of the court of the Fifth District Court of Appeal is directed not to accept any further pro se filings or pleadings from Steele regarding Ninth Judicial Circuit Court No. 1990-CF-5038.
AFFIRMED.
SHARP, W., PETERSON, TORPY, JJ., concur.
NOTES
[1]  See Steele v. State, 654 So. 2d 1175 (Fla. 5th DCA 1995) (Case No. 5D95-472), all writ jurisdiction. denied, Steele v. Dauksch, 662 So. 2d 343 (Fla.1995) (Case No. SC86,060); Steele v. State, (Case No. 5D95-1469); Steele v. State, 671 So. 2d 800 (Fla. 5th DCA 1996) (Case No. 5D96-451); Steele v. State, (Case No. 5D96-583); Steele v. Kehoe, 724 So. 2d 1192 (Fla. 5th DCA 1998)(Case No. 5D96-2212), approved by 747 So. 2d 931 (Fla. 1999) (Case No. SC92,950); Steele v. State, (Case No. 5D98-308); Steele v. State, (Case No. 5D00-2268); Steele v. State, 809 So. 2d 8 (Fla. 5th DCA 2001), rev. denied, 829 So. 2d 919 (Fla.2002).